DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 3/28/2022 does not place the application in condition for allowance.
	The previous rejections under 112(b) are withdrawn due to Applicant’s amendment.
	The previous art rejections are withdrawn due to Applicant’s amendment.
	New rejections follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites that the parallel conductive fingers have an optical width of 40% or less of a physical width. While the limitation has support in the disclosure as originally filed, it is unclear what an “optical width” is, especially as compared to a physical width. The concept of reducing the optical shading of a conductive finger is known in the art, as is evident from the citations to art below. However, “optical width” is not a parameter that would be well understood by a skilled artisan, and a quantifiable calculation of optical width is not included in the instant disclosure. Therefore, even when read in light of the instant disclosure, it is unclear how parallel conductive fingers can have an optical width of 40% or less of a physical width, and the claim is indefinite. Claims 2-10 are also rejected, as they are dependent upon claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-10 is/are rejected under 35 U.S.C.103 as being unpatentable over US PGPub 2014/0124014 to Morad (of record), and further in view of US PGPub 2019/0148574 to Saive.
	Regarding claims 1-10, Morad teaches an apparatus (Figs. 1, 2) comprising
a first rectangular silicon photovoltaic material (i. e. second element 10 from the bottom of Fig. 2) having a front surface (visible in Figs. 1A, 2), a long side (extending up-down with respect to the page in Fig. 1, left-right with respect to the page in Fig. 2), and a short side (extending left-right with respect to the page in Fig. 1, up-down with respect to the page in Fig. 2) (¶0078, 0079, 0089)
a first sole bus bar 15 on the front surface proximate to an edge of the first rectangular silicon photovoltaic material at the long side (element 40, described as an “optional bypass conductor”, is physically and functionally distinct from bus bar 15, ¶0083)
a plurality of parallel conductive fingers 20 overlying the front surface and intersecting the bus bar.
The limitation that the first rectangular silicon photovoltaic material is a first singulated rectangular silicon photovoltaic material is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Regardless, the first rectangular silicon photovoltaic material is formed by singulation (¶0082). 
Per claims 1 and 3, the plurality of parallel conductive fingers comprises 125 fingers evenly spaced along the 154 mm length of the long side of the rectangular silicon photovoltaic material in an embodiment (¶0085). This results in a finger pitch of 1.2 mm. Other embodiments account for 150 to 225 evenly spaced fingers, resulting in a finger pitch of 1 mm and 0.7 mm, respectively. Therefore a skilled artisan would at once envisage an embodiment of Morad’s apparatus that has a finger pitch of greater than 0.7 mm and less than 1.2 mm. A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015), MPEP §2131.02.III.
Morad teaches that measures should be taken to reduce the shading by conductive elements on the surfaces of the silicon photovoltaic material (¶0113), but does not teach that the plurality of parallel conductive fingers have a lowered optical width as compared to their physical width. Saive teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to reduce the shading of a plurality of conductive fingers, and increase the transparency of a plurality of conductive fingers, while also improving a conductivity of the fingers, in order to improve an efficiency of an apparatus (¶0062). While Saive does not specifically teach a reduction of optical width of the fingers as a proportion of a physical width, the reference teaches that the increase of aspect ratio and reduction of relative width of such fingers is a preferable to achieve such an improvement of efficiency (Figs. 33, ¶0067, 0069, 0108, 0109). As such, it is expected that an apparatus of modified-Morad having the relative width reduction necessarily has a reduced optical width. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Per claim 2, modified-Morad teaches the limitations of claim 1. Murad teaches that the plurality of conductive fingers comprise silver (¶0085).
Per claim 4, modified-Morad teaches the limitations of claim 1. Morad teaches a second rectangular silicon photovoltaic material (bottom element 10 in Fig. 2) having a back surface (seen in Fig. 1B) overlapping the first bus bar 15 along the long side to form a shingled strip (Fig. 3A, ¶0089, 0091, 0096). The second rectangular silicon photovoltaic material comprises
a front surface (visible in Figs. 1A, 2) 
a second sole bus bar 15 on the front surface proximate to an edge of the second rectangular silicon photovoltaic material at a long side (element 40, described as an “optional bypass conductor”, is physically and functionally distinct from bus bar 15, ¶0078, 0079, 0083, 0089)
a second plurality of parallel conductive fingers 20 overlying the front surface and intersecting the bus bar.
The limitation that the second rectangular silicon photovoltaic material is a second singulated rectangular silicon photovoltaic material is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Regardless, the second rectangular silicon photovoltaic material is formed by singulation (¶0082). 
A skilled artisan would form the second plurality of parallel conductive fingers with the finger pitch for the same reasons as explained with respect to the plurality of parallel conductive fingers above.
Per claim 5, modified-Morad teaches the limitations of claim 4. The limitation that the first singulated rectangular silicon photovoltaic material and the second singulated rectangular silicon photovoltaic material are singulated from a workpiece comprising the first solar bus bar 15 and the second solar bus bar 15 is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Regardless, the first and second rectangular silicon photovoltaic materials are formed by singulation from a workpiece (¶0082). 
Per claim 6, modified-Morad teaches the limitations of claim 4. The limitation that the first singulated rectangular silicon photovoltaic material and the second singulated rectangular silicon photovoltaic material are singulated from a workpiece having a width of between about 156-166 mm is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Regardless, the first and second rectangular silicon photovoltaic materials are formed by singulation from a workpiece having a width of 156 mm (¶0082). 
Per claim 7, modified-Morad teaches the limitations of claim 6. As noted in the cited passage and reasoning above, a skilled artisan would at once envisage a finger pitch of about 1.00 mm.
Per claim 8, modified-Morad teaches the limitations of claim 4. Morad teaches that a width of each of the first plurality of parallel conductive fingers and each of the second plurality of parallel conductive fingers ranges from 10 µm to 100 µm (¶0085). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Per claim 9, modified-Morad teaches the limitations of claim 4. Morad teaches that each of the plurality of parallel conductive fingers must have an effective length that is less than the width of the short side of the first rectangular silicon photovoltaic material (Fig. 1A), modulo a width of the first sole bus bar, 3 mm in an embodiment (¶0085), and twice a thickness of a border around the edges of the first rectangular silicon photovoltaic material, 1 mm in an embodiment. Further, the width of the short side is a function of the desired aspect ratio of the material, which can be as low as 1:3 (¶0082). Therefore, a skilled artisan would understand that with of the short side can be as much as 156 mm/3 = 52 mm. Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to from an effective length as long as about 47 mm, and as short as below 30.50 mm, as it is within the scope of the disclosure.
Therefore the claimed effective range falls within the range rendered obvious by Morad. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Per claim 10, modified-Morad teaches the limitations of claim 1. Morad teaches that the first singulated rectangular silicon photovoltaic material is  formed so that light may be absorbed by a rear surface opposite the front surface (¶0088). A skilled artisan would understand such an embodiment of the first singulated rectangular silicon photovoltaic material to be bifacial.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726